Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
• Shawn A. Bell appeals the district court’s order dismissing as frivolous, under 28 U.S.C. § 1915(e) (2012), her civil rights complaint. We have reviewed the record *4and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bell v. Office of Public Defender, No. 1:14-cv-02345-ELH (D.Md. filed Aug. 4, 2014; entered Aug. 5, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.